11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Jonathan Sapp
            Appellant
Vs.                  No. 11-04-00244-CV -- Appeal from Ector County
Federated Financial Company
            Appellee
 
            The trial court signed the judgment on February 4, 2004.  Jonathan Sapp filed a motion for
new trial on February 11, 2004, and a notice of appeal on September 30, 2004.  On October 11,
2004, and again on October 15, 2004, this court notified the parties that the notice of appeal appeared
to be out of time and advised Sapp to respond showing grounds for continuing his appeal.  Sapp has
failed to respond.
            The notice of appeal is untimely under TEX.R.APP.P. 26.1; and Sapp has neither filed a
motion for extension of time under TEX.R.APP.P. 26.3 nor established that he has acted in good
faith as required by Verburgt v. Dorner, 959 S.W.2d 615 (Tex.1997).  Therefore, Sapp has not
properly perfected an appeal to this court.
            The appeal is dismissed for want of jurisdiction.
 
                                                                                                PER CURIAM
 
November 10, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.